Title: From Benjamin Franklin to [John Franklin], 2 April 1747
From: Franklin, Benjamin
To: Franklin, John


Brother
Philada. April 2th. 1747
I should be glad you’d send me the first informations you receive, of what Admiral Warren is doing or like to do in England. And whether the wasted[?] is returning in Orders. We want much to hear that the Fleet is preparing to come from England, in Order to carry on the Expedition.
Billy is so fond of a military Life, that he will by no means hear of leaving the Army. We have good Accounts of him from his Captain and Brother Officers.
I must desire you to send me per first Vessel as much single Refin’d Loaf Sugar as Sixty Pounds Old Tenor will purchase neither less nor more. Love to dear Sister &c. &c. &c. from Your affectionate Brother
B Franklin
